Citation Nr: 0029359	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  99-11 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from May 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In February 2000, the veteran testified at a videoconference 
hearing before the undersigned. A transcript of that hearing 
is associated with the record.  At that hearing, the veteran 
accepted the videoconference hearing in lieu of his request 
for an in-person hearing.  


FINDINGS OF FACT

1.  The veteran did not service in the Republic of Vietnam 
during his active duty service.

2.  There is no competent evidence of record establishing 
that the veteran was exposed to Agent Orange during his 
active duty service.

3.  There is no competent evidence of record that the veteran 
developed prostate cancer during his active duty service, or 
to a degree of 10 percent disabling within a year from 
service discharge.

4.  There is no competent medical nexus evidence of record 
that links the veteran's prostate cancer, diagnosed many 
years after service discharge, to his military service.




CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991); 38 C.F.R. §§  3.303, 3.307, 
3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for prostate cancer 
due to Agent Orange exposure.  The law provides that service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Under 38 U.S.C.A. § 
1116 (West 1991 & Supp. 2000) and 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (1999), prostate cancer shall be considered to have 
been incurred in service if manifest to a degree of 10 
percent or more within a specified period of service in a 
veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  A veteran who during active service served in the 
Republic of Vietnam during the prescribed period and has 
prostate cancer shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).

Pursuant to 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a) and 
3.309(e), n Vietnam does not trigger the 
application of the presumptive regulations pertaining to 
herbicide exposure.  Rather, a veteran is only presumed to 
have been exposed to herbicides if, and only if, he develops 
one of the enumerated presumptive disorders within the 
statutory presumptive period.  The appellant may, however, 
try to establish service connection for prostate cancer on a 
direct basis.  See generally Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309 will be considered to have 
been incurred in service under the circumstances outlined in 
that section, even though there is no evidence of such 
disease during the period of service.  38 C.F.R. § 3.307(a).  
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, prostate cancer shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.

A disease need not be specifically mentioned in these 
regulations if the appellant establishes by the objective 
medical evidence of record that there is a relationship 
between a current disorder and exposure to Agent Orange in 
service.  

Malignant tumors that are manifested to a compensable degree 
within one year from a veteran's separation from service may 
be presumed to have been incurred in service. 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Turning to the facts in this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
on both a presumptive and a direct basis.  With respect to a 
presumptive basis under 38 C.F.R. § 3.309, given that the 
veteran has no record of foreign service as evidenced by his 
DD Form 214, Armed Forces of the United States Report of 
Transfer or Discharge, and service personnel and medical 
records, the Board finds that he has not shown, nor does he 
contend, to have served in the Republic of Vietnam.  
Therefore, given that the veteran never served in the 
Republic of Vietnam, exposure to Agent Orange may not be 
presumed in this case.  Prostate cancer is also not shown to 
have been manifested to a degree of at least 10 percent 
within one year of service discharge.  Here, it is not shown 
until 1992, more than two decades after service discharge.    
Accordingly, the portion of the appellant's claim contending 
that the cause of the veteran's prostate cancer was a result 
of inservice exposure to Agent Orange must be denied on a 
presumptive basis.  38 C.F.R. §§ 3.307, 3.309.

The preponderance of evidence is also against the veteran's 
claim on a direct basis.  In this regard, there is no medical 
evidence linking the veteran's prostate cancer to his 
military service.  The veteran contends that he was exposed 
to Agent Orange while stationed in the United States.  He 
maintains that during service he unloaded barrels of Agent 
Orange for shipment.  He recounted that the barrels often 
leaked and that he was exposed to the Agent Orange while 
loading the barrels.  In September 1997, the veteran's 
military buddy, James E. Howard, Jr., reported that he and 
the veteran handled Agent Orange for shipment while stationed 
with the 513th Light Maintenance Company at the Sacramento, 
California Army Depot.  

In contrast, however, the military records do not support the 
statements provided by the veteran and his military buddy.  
For example, in January 1998, the United States Armed 
Services Center for Research of Unit Records (USASCRUR) 
reported that it was unable to verify that herbicides were 
used at the Sacramento Army Depot in California, or at Fort 
Lewis, Washington, which were the two military locations 
listed on the veteran's DA Form 20.  Thus, there is no 
evidence of record that the veteran was exposed to Agent 
Orange during his military service. 

Although the veteran contends in his February 2000 testimony 
that he developed prostate cancer as a result of military 
service, as a lay person untrained in the fields of medicine 
and/or science, he is not competent to render medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The same is true for his military buddy.  The 
veteran has also not asserted that any of his physicians 
attributed his prostate cancer to service.  Hence, service 
connection for prostate cancer must be denied on a direct and 
a presumptive basis.

Contrary to the veteran's belief that VA should develop his 
claim further, the Board notes that with no reasonable 
possibility that an examination would aid the claim, VA is 
under no obligation to further develop the evidence in this 
regard.  Hence, the benefit sought on appeal is denied.

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).


ORDER

Service connection for prostate cancer, to include as due to 
Agent Orange exposure, is denied.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 6 -


- 1 -


